                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES T. PICARELLA, JR.,              :      CIVIL NO. 1:19-CV-382
                                        :
             Petitioner                 :      (Chief Judge Conner)
                                        :
      v.                                :
                                        :
JOHN WETZEL, et al.,                    :
                                        :
             Respondents                :

                                       ORDER

      AND NOW, this 6th day of June, 2019, upon consideration of the petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), wherein petitioner

Charles Picarella alleges that the Pennsylvania Board of Probation and Parole

violated his constitutional rights when the Board denied parole (see id.), and upon

further consideration of respondents’ motion (Doc. 13) to dismiss wherein they

contend that the instant claim is moot because Picarella is challenging a sentence

with an expired maximum date of June 23, 2017, and in light of Picarella’s

admission that the challenged sentence became final more than one year ago (Doc.

1, at 14), and it being evident that Picarella has served the maximum term of this

sentence as of June 23, 2017 (see Doc. 13, at 13, 18), which renders the petition moot,

see Spencer v. Kemna, 523 U.S. 1 (1998) (dismissing the habeas petition as moot

where petitioner challenged the failure to be released on parole and was

subsequently released on parole); DeFoy v. McCullough, 393 F.3d 439, 441 (3d Cir.

2005) (citing Lane v. Williams, 455 U.S. 624, 631 (1982)) (“[A] petition for habeas
corpus relief generally becomes moot when a prisoner is released from custody

before the court has addressed the merits of the petition.”); Khodara Envtl., Inc. ex

rel. Eagle Envtl., L.P. v. Beckman, 237 F.3d 186, 192-93 (3d Cir. 2001) (“Article III of

the Constitution grants the federal courts the power to adjudicate only actual,

ongoing cases or controversies.”); Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690,

698-99 (3d Cir. 1996) (“If developments occur during the course of adjudication that

eliminate a plaintiff’s personal stake in the outcome of a suit or prevent a court from

being able to grant the requested relief, the case must be dismissed as moot.”), and,

further, because Picarella has not asserted any collateral consequences that are the

result of the prior denial of parole, see Spencer, 523 U.S. at 14-18 (petitioner’s

purported injuries in fact—that parole revocation could be used against him in

future parole proceedings, to increase his sentence in future sentencing

proceedings, to impeach him should he appear as a witness or litigant in a future

judicial proceeding, or as a defendant in a future criminal proceeding—were

insufficient to establish a collateral consequence), it is hereby ORDERED that:

      1.     Respondents’ motion (Doc. 13) to dismiss is GRANTED.

      2.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

      3.     The Clerk of Court is directed to CLOSE this case.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
